DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 10/11/2022.
Claims 1, 3, 6-8, 10, 13-15, 17, and 19-20 are amended.
Claims 2, 9, and 16 are cancelled.
Claims 1, 3-8, 10-15, and 17-20 are pending.
Claims 1, 3-8, 10-15, and 17-20 are rejected.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…altering a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state, comprising: determining a size of an Index to be appended to an end of file data written to a Data Partition of the tape; and altering, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition" (independent claim 1, lines 1-11).  The Examiner is uncertain if the recitations of "the Data Partition" of lines 8, 8-9, and 11 refer to "a Data Partition" of line 2 of independent claim 1 or to "a Data Partition" of lines 5-6 of independent claim 1.  Additionally, the Examiner is uncertain if these two recitations of "a Data Partition" each refer to different Data Partitions.  For the sake of examination, the Examiner has interpreted "…altering a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state, comprising: determining a size of an Index to be appended to an end of file data written to a Data Partition of the tape; and altering, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition" to read "…altering a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state, comprising: determining a size of an Index to be appended to an end of file data written to the Data Partition of the tape; and altering, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition."  Dependent claim 3-7, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency. 
Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 8 recites "…altering a position in a Data Partition of a tape at which the tape transitions to a "DATA_FULL state, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to: determine a size of an Index to be appended to an end of file data written to a Data Partition of the tape; and alter, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition" (independent claim 8, lines 1-13).  The Examiner is uncertain if the recitations of "the Data Partition" of lines 10, 10-11, and 13 refer to "a Data Partition" of line 2 of independent claim 8 or to "a Data Partition" of lines 7-8 of independent claim 8.  Additionally, the Examiner is uncertain if these two recitations of "a Data Partition" each refer to different Data Partitions.  For the sake of examination, the Examiner has interpreted "…altering a position in a Data Partition of a tape at which the tape transitions to a "DATA_FULL state, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to: determine a size of an Index to be appended to an end of file data written to a Data Partition of the tape; and alter, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition" to read "…altering a position in a Data Partition of a tape at which the tape transitions to a "DATA_FULL state, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to: determine a size of an Index to be appended to an end of file data written to the Data Partition of the tape; and alter, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition."  Dependent claims 10-14, which ultimately depend from independent claim 8, are rejected for carrying the same deficiency.
Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 15 recites "…altering a position in a Data Partition of a tape at which the tape transitions to a "DATA_FULL state, the computer system comprising: one or more computer processors; one or more computer readable storage media; and computer program instructions, the computer program instruction being stored on the one or more computer readable storage media for execution by the one or more computer processors, and the computer program instructions including instructions to: determine a size of an Index to be appended to an end of file data written to a Data Partition of the tape; and alter, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition" (independent claim 15, lines 1-16).  The Examiner is uncertain if the recitations of "the Data Partition" of lines 13, 14, and 16 refer to "a Data Partition" of lines 1-2 of independent claim 15 or to "a Data Partition" of line 11 of independent claim 15.  Additionally, the Examiner is uncertain if these two recitations of "a Data Partition" each refer to different Data Partitions.  For the sake of examination, the Examiner has interpreted "…altering a position in a Data Partition of a tape at which the tape transitions to a "DATA_FULL state, the computer system comprising: one or more computer processors; one or more computer readable storage media; and computer program instructions, the computer program instruction being stored on the one or more computer readable storage media for execution by the one or more computer processors, and the computer program instructions including instructions to: determine a size of an Index to be appended to an end of file data written to a Data Partition of the tape; and alter, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition" to read "…altering a position in a Data Partition of a tape at which the tape transitions to a "DATA_FULL state, the computer system comprising: one or more computer processors; one or more computer readable storage media; and computer program instructions, the computer program instruction being stored on the one or more computer readable storage media for execution by the one or more computer processors, and the computer program instructions including instructions to: determine a size of an Index to be appended to an end of file data written to the Data Partition of the tape; and alter, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition."  Dependent claims 17-20, which ultimately depend from independent claim 15, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-8, 10-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,564,902 ("Abe") in view of non-patent literature "IBM Spectrum Archive Single Drive Edition and Library Edition" ("Coyne") and further in view of USPGPUB 2010/0265612 ("Jaquette").
As per claim 1, Abe substantially teaches a computer-implemented method for altering a position on a tape at which the tape transitions to a DATA_FULL state, comprising:
altering a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state; and altering, based on the size of the Index, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state: (Abe, Abstract; FIG. 5, reference numerals S510 and S514; FIG. 6, reference numerals S608, S610, and S612; and column 5, lines 18-30; and column 7, line 1, to column 8, line 32, where the system of Abe determines that a tape has insufficient capacity for writing data (i.e., is in a "DATA_FULL" state) but allocates unused partitions for storing the data and index in order to prevent the tape from reaching an error condition in which data is not written due to the tape reaching a state in which the tape is full of data and the index.  In other words, the position at which the tape becomes full of data in a given data partition is changed (i.e., altered) by allocating an additional partition for storing data.  The Examiner notes that an additional partition is also allocated for storage of the index for the tape, which stores metadata about the tape (e.g., positions of files in the data partition of the tape), to give the index additional capacity in order to accommodate expansion of the index as additional data is written to the data partition.  Abe therefore substantially teaches altering a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state; and altering, based on the size of the Index, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state).
Abe does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Coyne teaches IBM Spectrum Archive Single Drive Edition and Library Edition.
As per claim 1, Coyne particularly teaches:
determining a size of an Index to be appended to an end of file data written to a Data Partition of the tape: (Coyne, page 159, Table 3-8, entry 7; and page 194, section "Sequence of data placement policy," where the "METADATA_WRITABLE" status indicates that a tape cartridge is almost full and that metadata updates are only accepted.  In other words, the system of Coyne has determined that a size of data and metadata (i.e., an index) has almost reached the total capacity of the tape and that only write operations to metadata are allowed.  Coyne explicitly states that the index partition (i.e., the Index) is written at the end of the data partition (i.e., appended to the end of the Data Partition) when the memory buffer is full.  Since the size of the memory buffer must be known in order for the memory buffer to be considered full, the size of the Index to be written (which corresponds to the size of the memory buffer) to the end of the data partition is also known (i.e., has been determined).  Coyne therefore particularly teaches determining a size of an Index to be appended to an end of file data written to a Data Partition of the tape);
wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition: (Coyne, page 159, Table 3-8, entry 7, where the "METADATA_WRITABLE" status indicates that a tape cartridge is almost full and that metadata updates are only accepted.  In other words, the system of Coyne has determined that a size of data and metadata (i.e., an index) has almost reached the total capacity of the tape and that only write operations to metadata are allowed.  The Examiner notes that since the metadata of Coyne is part of the data storage available on the tape (i.e., the data partition), allowing only metadata writes limits performance of writes to write operations performed to metadata stored in the data partition of the tape.  Coyne therefore particularly teaches wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Coyne and Abe before them before the instant application was effectively filed, to modify the system of Abe to include the principles of Coyne of tracking capacity of a tape cartridge.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility, performance, and reliability by implementing a system that works with a Linear Tape File System (LTFS) to provide for caching tape indexes while also enabling simple dragging-and-dropping of files using an operating system's graphical user interface (Coyne, page 117, paragraph 1).
Neither Abe nor Coyne appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jaquette teaches lateral partitioning for a shingled tape format.
As per claim 1, Jaquette particularly teaches:
and altering, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state: (Jaquette, Abstract; FIG. 3; and paragraphs 0032-0038, where the system of Jaquette changes the size of a partition (i.e., a data partition) of a tape in order to ensure that write operations to the tape do not overrun a buffer area at the end of the tape.  The Examiner notes that tape media of the combination of Coyne with Abe appends an index partition to the end of a data partition when performing a write operation; the buffer area located at the end of the tape of Jaquette, when combined with the combination of Coyne with Abe, yields changing the size of a data partition based on a size of an index to be appended to the end of the data partition.  Jaquette therefore particularly teaches and altering, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jaquette, Coyne, and Abe before them before the instant application was effectively filed, to modify the combination of Coyne with Abe to include the principles of Jaquette of resizing data partitions in order to ensure that storage capacity for writing to a tape is not exceeded.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system efficiency and flexibility by implementing techniques for managing tape storage that enable adaptive partition sizing while achieving minimal loss of tape capacity (Jaquette, paragraph 0042).
As per claim 3, the rejection of claim 1 is incorporated, and Abe further substantially teaches:
wherein the DATA_FULL state occurs in response to a tape head reaching an end of a programmable early warning zone (PEWZ) in the Data Partition of the tape during a file operation: (Abe, FIG. 6, reference numerals S604, S608, and S616; and column 7, lines 32-43, where an error is returned for data writing when an end of a data partition is reached and no unused partitions are available.  Since a tape's data partition is considered full after reaching the end of the data partition and not having an available unused partition for dynamic, programmatic assignment, reaching the end of the data partition prior to dynamic, programmatic assignment of an unused partition may be considered reaching an end of a programmable early warning zone.  Abe therefore substantially teaches wherein the DATA_FULL state occurs in response to a tape head reaching an end of a programmable early warning zone (PEWZ) in the Data Partition of the tape during a file operation).
As per claim 4, the rejection of claim 1 is incorporated, and Coyne further particularly teaches:
wherein altering the position on the tape at which the tape transitions to the DATA_FULL state further includes altering a size of a buffer positioned subsequent to the PEWZ in the Data Partition of the tape, wherein only metadata write operations are permitted in the buffer: (Coyne, page 159, Table 3-8, entry 7, where the "METADATA_WRITABLE" status indicates that a tape cartridge is almost full and that metadata updates are only accepted.  In other words, the system of Coyne has determined that a size of data and metadata (i.e., an index) has almost reached the total capacity of the tape and that only write operations to metadata are allowed.  In other words, when the tape has entered the "METADATA_WRITABLE" state, the space buffer allocated for metadata is altered as only metadata is written to the tape.  Coyne therefore particularly teaches wherein altering the position on the tape at which the tape transitions to the DATA_FULL state further includes altering a size of a buffer positioned subsequent to the PEWZ in the Data Partition of the tape, wherein only metadata write operations are permitted in the buffer).
As per claim 6, the rejection of claim 1 is incorporated, and Abe further substantially teaches:
wherein the position on the tape at which the tape transitions to the DATA_FULL state is moved towards an end of a writable area of the Data Partition of the tape if the size of the Index of the file is less than a storage area of a buffer located between a current position on the tape at which the tape transitions to the DATA_FULL state and the end of the writable area of the Data Partitions of the tape: (Abe, FIG. 6, reference numerals S604, S608, and S616; and column 7, lines 32-43, where an error is returned for data writing when an end of a data partition is reached and no unused partitions are available.  Since a tape's data partition is considered full after reaching the end of the data partition and not having an available unused partition for dynamic, programmatic assignment, reaching the end of the data partition prior to dynamic, programmatic assignment of an unused partition may be considered reaching an end of a programmable early warning zone.  The Examiner notes that the additional unused partition is logically appended to the end of the data partition that has been filled, and an additional partition is also logically appended to the end of the index partition in order to allow additional storage space for the index.  Abe therefore substantially teaches wherein the position on the tape at which the tape transitions to the DATA_FULL state is moved towards an end of a writable area of the Data Partition of the tape if the size of the Index of the file is less than a storage area of a buffer located between a current position on the tape at which the tape transitions to the DATA_FULL state and the end of the writable area of the Data Partitions of the tape).
As per claim 7, the rejection of claim 1 is incorporated, and Abe further substantially teaches:
wherein the position of the tape at which the tape transitions to the DATA_FULL state is moved away from an end of a writeable area of the Data Partition of the tape if the size of the Index of the file is greater than a storage area of a buffer located between a current position on the tape at which the tape transitions to the DATA_FULL state and the end of the writable area of the Data Partition of the tape: (Abe, FIG. 6, reference numerals S604, S608, and S616; and column 7, lines 32-43, where an error is returned for data writing when an end of a data partition is reached and no unused partitions are available.  Since a tape's data partition is considered full after reaching the end of the data partition and not having an available unused partition for dynamic, programmatic assignment, reaching the end of the data partition prior to dynamic, programmatic assignment of an unused partition may be considered reaching an end of a programmable early warning zone.  The Examiner notes that the additional unused partition is logically appended to the end of the data partition that has been filled, and an additional partition is also logically appended to the end of the index partition in order to allow additional storage space for the index.  The Examiner further notes that logically appending the unused partitions to the data partition and to the index partition logically moves the end of the data partition and the end of the index partition away from the end of the tape.  Abe therefore substantially teaches wherein the position of the tape at which the tape transitions to the DATA_FULL state is moved away from an end of a writeable area of the Data Partition of the tape if the size of the Index of the file is greater than a storage area of a buffer located between a current position on the tape at which the tape transitions to the DATA_FULL state and the end of the writable area of the Data Partition of the tape).
As per claim 8, Abe substantially teaches a computer program product for altering a position on a tape at which the tape transitions to a DATA_FULL state, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions including instructions to:
altering a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state; and altering, based on the size of the Index, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state: (Abe, Abstract; FIG. 5, reference numerals S510 and S514; FIG. 6, reference numerals S608, S610, and S612; and column 5, lines 18-30; and column 7, line 1, to column 8, line 32, where the system of Abe determines that a tape has insufficient capacity for writing data (i.e., is in a "DATA_FULL" state) but allocates unused partitions for storing the data and index in order to prevent the tape from reaching an error condition in which data is not written due to the tape reaching a state in which the tape is full of data and the index.  In other words, the position at which the tape becomes full of data in a given data partition is changed (i.e., altered) by allocating an additional partition for storing data.  The Examiner notes that an additional partition is also allocated for storage of the index for the tape, which stores metadata about the tape (e.g., positions of files in the data partition of the tape), to give the index additional capacity in order to accommodate expansion of the index as additional data is written to the data partition.  Abe therefore substantially teaches altering a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state; and altering, based on the size of the Index, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state).
Abe does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Coyne teaches IBM Spectrum Archive Single Drive Edition and Library Edition.
As per claim 8, Coyne particularly teaches:
determining a size of an Index to be appended to an end of file data written to a Data Partition of the tape: (Coyne, page 159, Table 3-8, entry 7; and page 194, section "Sequence of data placement policy," where the "METADATA_WRITABLE" status indicates that a tape cartridge is almost full and that metadata updates are only accepted.  In other words, the system of Coyne has determined that a size of data and metadata (i.e., an index) has almost reached the total capacity of the tape and that only write operations to metadata are allowed.  Coyne explicitly states that the index partition (i.e., the Index) is written at the end of the data partition (i.e., appended to the end of the Data Partition) when the memory buffer is full.  Since the size of the memory buffer must be known in order for the memory buffer to be considered full, the size of the Index to be written (which corresponds to the size of the memory buffer) to the end of the data partition is also known (i.e., has been determined).  Coyne therefore particularly teaches determining a size of an Index to be appended to an end of file data written to a Data Partition of the tape);
wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition: (Coyne, page 159, Table 3-8, entry 7, where the "METADATA_WRITABLE" status indicates that a tape cartridge is almost full and that metadata updates are only accepted.  In other words, the system of Coyne has determined that a size of data and metadata (i.e., an index) has almost reached the total capacity of the tape and that only write operations to metadata are allowed.  The Examiner notes that since the metadata of Coyne is part of the data storage available on the tape (i.e., the data partition), allowing only metadata writes limits performance of writes to write operations performed to metadata stored in the data partition of the tape.  Coyne therefore particularly teaches wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Coyne and Abe before them before the instant application was effectively filed, to modify the system of Abe to include the principles of Coyne of tracking capacity of a tape cartridge.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility, performance, and reliability by implementing a system that works with a Linear Tape File System (LTFS) to provide for caching tape indexes while also enabling simple dragging-and-dropping of files using an operating system's graphical user interface (Coyne, page 117, paragraph 1).
Neither Abe nor Coyne appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jaquette teaches lateral partitioning for a shingled tape format.
As per claim 8, Jaquette particularly teaches:
and altering, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state: (Jaquette, Abstract; FIG. 3; and paragraphs 0032-0038, where the system of Jaquette changes the size of a partition (i.e., a data partition) of a tape in order to ensure that write operations to the tape do not overrun a buffer area at the end of the tape.  The Examiner notes that tape media of the combination of Coyne with Abe appends an index partition to the end of a data partition when performing a write operation; the buffer area located at the end of the tape of Jaquette, when combined with the combination of Coyne with Abe, yields changing the size of a data partition based on a size of an index to be appended to the end of the data partition.  Jaquette therefore particularly teaches and altering, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jaquette, Coyne, and Abe before them before the instant application was effectively filed, to modify the combination of Coyne with Abe to include the principles of Jaquette of resizing data partitions in order to ensure that storage capacity for writing to a tape is not exceeded.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system efficiency and flexibility by implementing techniques for managing tape storage that enable adaptive partition sizing while achieving minimal loss of tape capacity (Jaquette, paragraph 0042).
As per claim 10, the rejection of claim 8 is incorporated, and Abe further substantially teaches:
wherein the DATA_FULL state occurs in response to a tape head reaching an end of a programmable early warning zone (PEWZ) in the Data Partition of the tape during a write operation: (Abe, FIG. 6, reference numerals S604, S608, and S616; and column 7, lines 32-43, where an error is returned for data writing when an end of a data partition is reached and no unused partitions are available.  Since a tape's data partition is considered full after reaching the end of the data partition and not having an available unused partition for dynamic, programmatic assignment, reaching the end of the data partition prior to dynamic, programmatic assignment of an unused partition may be considered reaching an end of a programmable early warning zone.  Abe therefore substantially teaches wherein the DATA_FULL state occurs in response to a tape head reaching an end of a programmable early warning zone (PEWZ) in the Data Partition of the tape during a write operation).
As per claim 11, the rejection of claim 8 is incorporated, and the Examiner notes that the language of claim 11 is substantially similar to the language of claim 4.  Claim 11 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 4.
As per claim 12, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 12 is substantially similar to the language of claim 5.  Claim 12 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 5.
As per claim 13, the rejection of claim 8 is incorporated, and the Examiner notes that the language of claim 13 is substantially similar to the language of claim 6.  Claim 13 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 6.
As per claim 14, the rejection of claim 8 is incorporated, and the Examiner notes that the language of claim 14 is substantially similar to the language of claim 7.  Claim 14 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 7.
As per claim 15, Abe substantially teaches a computer system for altering a position on a tape at which the tape transitions to a DATA_FULL state, the computer system comprising:
one or more computer processors; one or more computer readable storage media; and computer program instructions, the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors, and the computer program instructions including instructions to: (Abe, column 9, lines 15-21, where the system of Abe may be implemented in a system that may comprise a computer program product that may include a computer readable storage medium having computer readable program instructions thereon for causing a processor carry out aspects of the invention of Abe.  Abe therefore substantially teaches one or more computer processors; one or more computer readable storage media; and computer program instructions, the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors, and the computer program instructions including instructions to);
alter a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state; and alter, based on the size of the Index, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state: (Abe, Abstract; FIG. 5, reference numerals S510 and S514; FIG. 6, reference numerals S608, S610, and S612; and column 5, lines 18-30; and column 7, line 1, to column 8, line 32, where the system of Abe determines that a tape has insufficient capacity for writing data (i.e., is in a "DATA_FULL" state) but allocates unused partitions for storing the data and index in order to prevent the tape from reaching an error condition in which data is not written due to the tape reaching a state in which the tape is full of data and the index.  In other words, the position at which the tape becomes full of data in a given data partition is changed (i.e., altered) by allocating an additional partition for storing data.  The Examiner notes that an additional partition is also allocated for storage of the index for the tape, which stores metadata about the tape (e.g., positions of files in the data partition of the tape), to give the index additional capacity in order to accommodate expansion of the index as additional data is written to the data partition.  Abe therefore substantially teaches alter a position in a Data Partition of a tape at which the tape transitions to a DATA_FULL state; and alter, based on the size of the Index, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state).
Abe does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Coyne teaches IBM Spectrum Archive Single Drive Edition and Library Edition.
As per claim 15, Coyne particularly teaches:
determine a size of an Index to be appended to an end of file data written to a Data Partition of the tape: (Coyne, page 159, Table 3-8, entry 7; and page 194, section "Sequence of data placement policy," where the "METADATA_WRITABLE" status indicates that a tape cartridge is almost full and that metadata updates are only accepted.  In other words, the system of Coyne has determined that a size of data and metadata (i.e., an index) has almost reached the total capacity of the tape and that only write operations to metadata are allowed.  Coyne explicitly states that the index partition (i.e., the Index) is written at the end of the data partition (i.e., appended to the end of the Data Partition) when the memory buffer is full.  Since the size of the memory buffer must be known in order for the memory buffer to be considered full, the size of the Index to be written (which corresponds to the size of the memory buffer) to the end of the data partition is also known (i.e., has been determined).  Coyne therefore particularly teaches determine a size of an Index to be appended to an end of file data written to a Data Partition of the tape);
wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition: (Coyne, page 159, Table 3-8, entry 7, where the "METADATA_WRITABLE" status indicates that a tape cartridge is almost full and that metadata updates are only accepted.  In other words, the system of Coyne has determined that a size of data and metadata (i.e., an index) has almost reached the total capacity of the tape and that only write operations to metadata are allowed.  The Examiner notes that since the metadata of Coyne is part of the data storage available on the tape (i.e., the data partition), allowing only metadata writes limits performance of writes to write operations performed to metadata stored in the data partition of the tape.  Coyne therefore particularly teaches wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Coyne and Abe before them before the instant application was effectively filed, to modify the system of Abe to include the principles of Coyne of tracking capacity of a tape cartridge.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system flexibility, performance, and reliability by implementing a system that works with a Linear Tape File System (LTFS) to provide for caching tape indexes while also enabling simple dragging-and-dropping of files using an operating system's graphical user interface (Coyne, page 117, paragraph 1).
Neither Abe nor Coyne appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Jaquette teaches lateral partitioning for a shingled tape format.
As per claim 15, Jaquette particularly teaches:
and alter, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state: (Jaquette, Abstract; FIG. 3; and paragraphs 0032-0038, where the system of Jaquette changes the size of a partition (i.e., a data partition) of a tape in order to ensure that write operations to the tape do not overrun a buffer area at the end of the tape.  The Examiner notes that tape media of the combination of Coyne with Abe appends an index partition to the end of a data partition when performing a write operation; the buffer area located at the end of the tape of Jaquette, when combined with the combination of Coyne with Abe, yields changing the size of a data partition based on a size of an index to be appended to the end of the data partition.  Jaquette therefore particularly teaches and alter, based on the size of the Index to be appended to the end of the file data written to the Data Partition of the tape, a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Jaquette, Coyne, and Abe before them before the instant application was effectively filed, to modify the combination of Coyne with Abe to include the principles of Jaquette of resizing data partitions in order to ensure that storage capacity for writing to a tape is not exceeded.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system efficiency and flexibility by implementing techniques for managing tape storage that enable adaptive partition sizing while achieving minimal loss of tape capacity (Jaquette, paragraph 0042).
As per claim 16, the rejection of claim 15 is incorporated, and the Examiner notes that the language of claim 16 is substantially similar to the language of claim 2.  Claim 16 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 2.
As per claim 17, the rejection of claim 16 is incorporated, and the Examiner notes that the language of claim 17 is substantially similar to the language of claim 10.  Claim 17 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 10.
As per claim 18, the rejection of claim 15 is incorporated, and the Examiner notes that the language of claim 18 is substantially similar to the language of claim 4.  Claim 18 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 4.
As per claim 19, the rejection of claim 15 is incorporated, and the Examiner notes that the language of claim 19 is substantially similar to the language of claim 6.  Claim 19 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 6.
As per claim 20, the rejection of claim 15 is incorporated, and the Examiner notes that the language of claim 20 is substantially similar to the language of claim 7.  Claim 20 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 7.

Response to Arguments
In the Remarks dated 10/11/2022, Applicant substantially argues:
Neither Abe nor Coyne, alone or in combination, teaches or suggests each of the claimed features of the inventions of the instant application, which require "…altering…a position in the Data Partition of the tape at which the tape transitions to the DATA_FULL state, wherein the DATA_FULL state is a state on the tape in which only metadata write operations are permitted in the Data Partition."  Abe teaches dividing a tape cartridge into partitions and using unused partitions as a data partition when capacity of a data partition becomes insufficient; Coyne teaches a "METADATA_WRITEABLE" cartridge status that indicates that a "cartridge is almost full and metadata updates are only accepted."  Neither of these teachings of Abe and Coyne is equivalent to adjusting a position in a Data Partition of a tape at which the tape transitions to the "DATA_FULL" cartridge status, as required by the claims of the instant application.
Applicant's arguments dated 10/11/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The Examiner notes that the new Jaquette reference in combination with Abe and Coyne clearly teaches the limitations added via amendment.  The Examiner notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135